Case 2:20-cv-09582-JFW-E Document 34-14 Filed 12/04/20 Page 1 of 4 Page ID #:500




                        EXHIBIT B




                                                                          Exhibit B
                                                                           Page 62
Case 2:20-cv-09582-JFW-E Document 34-14 Filed 12/04/20 Page 2 of 4 Page ID #:501




                                                                                                              Brian P. Ross
                                                                                                           Senior Associate
                                                                                                     BRoss@RLSlawyers.com

                                                November 6, 2020

  VIA EMAIL

  Mira Hashmall
  Miller Barondess, LLP
  1999 Avenue of the Stars, Suite 1000
  Los Angeles, CA 90067

          Re:       Bryant v. County of Los Angeles, et al.

  Dear Ms. Hashmall:

         Thank you for your letter dated November 6, 2020, which was sent to Elizabeth Gibbons and
  Amy Johnson (of our office), advising that the plaintiff in the above-entitled case has propounded
  discovery requests seeking the identity of “current and former County employees who: (1) may have
  taken and/or shared the subject photographs; and (2) were involved in any manner in investigating the
  complaint that photographs may have been taken and/or shared.” I write to articulate our position
  regarding the subject interrogatory and to request clarity as to the County’s intended response thereto.

          It is our position that the identification of our clients in response to the interrogatory in question
  would violate the privacy and confidentiality of peace officer personnel records. Under the Pitchess
  statutes (Penal Code section 832.7 et seq.), “personnel records and records maintained by a local agency
  pursuant to Section 832.5 or information obtained from those records are confidential and shall not be
  disclosed in any criminal or civil proceedings, except by discovery pursuant to Sections 1043 and 1046
  of the Evidence Code.” (Penal Code Section 832.7, subdivision (a).) As stated by the Court of Appeal:
  “The confidentiality privilege is possessed both by the agency and subject officer. ... [T]he promise of
  confidentiality would have had the effect of removing any incentive on the part of law enforcement
  agencies to shred or otherwise destroy records; it also encourages complete candor and cooperation.”
  (City of Hemet v. Superior Court (1995) 37 Cal.App.4th 1411, 1430, citations omitted.)

          Penal Code Section 832.8, subdivision (a) provides that, as used in Section 832.7, “personnel
  records” “means any file maintained under that individual’s name by his or her employing agency and
  containing records relating to any of the following: ... (4) Employee advancement, appraisal, or
  discipline; [and] (5) Complaints, or investigations of complaints, concerning an event or transaction in
  which he or she participated, or which he or she perceived, and pertaining to the manner in which he or
  she performed his or her duties.”

         In Copley Press Inc. v. Superior Court (2006) 39 Cal.4th 1272, 1286, the California Supreme
  Court held that the privacy protection afforded peace officers under Section 832.7 applies beyond
  “criminal and civil proceedings.” Section 832.7 establishes a general condition of confidentiality for the
  records covered by it regardless of the context in which those records are sought. (See Davis v. City of
                16130 Ventura Boulevard │ Suite 600 │Encino, CA 91436│ T 310.393.1486 │ F 310.393.5801
 ENCINO | FRESNO | ONTARIO | PLEASANT HILL | REDWOOD CITY | SACRAMENTO | SAN FRANCISCO | SANTA MONICA
                                               www.RLSlawyers.com

                                                                                                           Exhibit B
                                                                                                            Page 63
Case 2:20-cv-09582-JFW-E Document 34-14 Filed 12/04/20 Page 3 of 4 Page ID #:502




Mira Hashmall
Re: Bryant v. County of Los Angeles
November 6, 2020
Page 2

San Diego (2003) 106 Cal.App.4th 893, 900-901; Hemet, supra, 37 Cal.App.4th at 1425-1430.) In
Copley Press, the Supreme Court held that an officers’ identity is confidential under Penal Code Section
832.7 and should not be disclosed:

               This conclusion derives largely from section 832.7, subdivision (c), which
               permits, “[n]otwithstanding subdivision (a)” of section 832.7, a department
               or agency that employs peace officers to disclose certain data regarding
               complaints against officers, but only “if that information is in a form which
               does not identify the individuals involved.” The language limiting the
               information that may be disclosed under this exception demonstrates that
               section 832.7, subdivision (a), is designed to protect, among other things,
               “the identity of officers” subject to complaints. [Citations.] The legislative
               history of this provision confirms the Legislature’s intent to “prohibit any
               information identifying the individuals involved from being released, in an
               effort to protect the personal rights of both citizens and officers.” [Citation.]

(Copley Press, supra, 39 Cal.4th at 1297.) More recent decisions have required a link between the
identity of the officer and the corresponding confidential personnel matter. (See Long Beach Police
Officers Association v. City of Long Beach (2014) 59 Cal.4th 59, 72-73; Commission on Peace Officer
Standards and Training v. Superior Court (2007) 42 Cal.4th 278, 295.)

        Here, the disclosure of the names of any deputies in response to the discovery propounded by the
plaintiff in the above-entitled case would necessarily involve the disclosure of information protected by
Penal Code sections 832.7 and 832.8 because there is an obvious link between the identity of the officers
in question and a confidential personnel matter. The interrogatory seeks the identification of “all current
and former agents or employees of the Los Angeles County Sheriff’s Department… whom… YOU have
reason to believe may have taken and/or SHARED one or more PHOTOS of the ACCIDENT SCENE,
including but not limited to PHOTOS of human remains at the ACCIDENT SCENE.” The County’s
knowledge of the names of individuals alleged to have shared photos of the accident scene in question
arises from protected information under Section 832.8, including employee discipline and investigations
of complaints. Therefore, if the County were to respond to the interrogatory in question with the
identification of our clients, it would clearly link those deputies to the investigation and would thereby
violate the Pitchess statutes.

       In your letter you state that, “Although any productions will be subject to a protective order, I am
writing as a courtesy to give you notice of these potential disclosures.” It is not clear how your
production will be made pursuant to a protective order.

        As such, we hereby request that the County, in responding to the first interrogatory propounded
by the plaintiff, assert the appropriate privacy objection and demand that the plaintiff file an appropriate
Pitchess motion. If the County does not believe that the responsive information is protected by the



                                                                                                   Exhibit B
                                                                                                    Page 64
Case 2:20-cv-09582-JFW-E Document 34-14 Filed 12/04/20 Page 4 of 4 Page ID #:503




 Mira Hashmall
 Re: Bryant v. County of Los Angeles
 November 6, 2020
 Page 3

 Pitchess statutes or will not object accordingly, please let us know as soon as possible so that we may
 take the appropriate steps to protect our clients legitimate and appropriate privacy interests.

        Thank you for your assistance in this regard.



                                              Very truly yours,

                                              RAINS LUCIA STERN
                                              ST. PHALLE & SILVER, PC



                                              Brian P. Ross

 cc:    Elizabeth Gibbons




                                                                                               Exhibit B
                                                                                                Page 65
